Case 0:19-cv-63169-RS Document 9 Entered on FLSD Docket 09/14/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-63169-CIV-SMITH

 GRAHAM A. GIBSON,

         Plaintiff,
 vs.

 MICHAEL J. SATZ, ESQ., et al.,

         Defendants.
                                                      /

       ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         This matter came before the Court upon the Report of Magistrate Judge [DE 8], in which

 she recommends dismissing Plaintiff’s Complaint pursuant to (1) 28 U.S.C. § 1915(e)(2)(B)(i) as

 frivolous because it is barred by Heck v. Humphrey; and (2) § 1915(e)(2)(B)(ii) for failure to state

 a viable Thirteenth Amendment claim on which relief may be granted. Plaintiff has not filed any

 objections to the Report. Having reviewed, de novo, the Report and the record, and given that

 there are no objections, it is

         ORDERED that:

         1) The Report of Magistrate Judge [DE 8] is AFFIRMED and ADOPTED and

 incorporated by reference into this Court’s Order.

         2) Plaintiff’s Complaint is DISMISSED.

         3) This case is CLOSED.

         DONE and ORDERED in Fort Lauderdale, Florida, this 14th day of September, 2020.
Case 0:19-cv-63169-RS Document 9 Entered on FLSD Docket 09/14/2020 Page 2 of 2



 cc:   All Counsel of Record
